Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2221 Filed 04/27/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  MTR CAPITAL, LLC,                            2:17-CV-13552-TGB-EAS


                   Plaintiff,
                                          ORDER DENYING MOTIONS
                                           FOR RECONSIDERATION
       vs.
                                          AND DENYING MOTION FOR
                                              ATTORNEY FEES
  LAVIDA MASSAGE FRANCHISE
  DEVELOPMENT, INC., ET AL.,


                   Defendants.

       The Court issued its order and judgment in this case on November

 6, 2020. ECF Nos. 87, 88. Subsequently, both Plaintiff (ECF No. 93) and
 Defendants (ECF No. 90) filed timely motions to alter or amend the
 judgment, and Plaintiff also filed a timely Motion for Attorney Fees and

 Costs (ECF No. 89). Because they do not raise any issues that meet the
 high standard for obtaining a new or modified judgment, both Plaintiff
 and Defendants’ motions are DENIED. Additionally, Plaintiff’s Motion

 for Attorney Fees1 is DENIED.


 1In addition to the Motion for Attorney Fees, Plaintiff filed a Bill of Costs
 under Fed. R. Civ. P. 54(d)(1). ECF No. 92. Because the clerk has not yet
 taxed these costs, Defendants’ “Objection” (ECF No. 97) is premature and
 will be stricken.
                                     1
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2222 Filed 04/27/21 Page 2 of 13




                              I.    BACKGROUND
        Plaintiff MTR Capital (“MTR”) invested in a franchise opportunity

 with    Defendant    LaVida       Massage   Franchise   Development,    Inc.
 (“LaVida”). After the venture failed, MTR brought this lawsuit claiming
 that Defendants induced MTR to invest in a LaVida franchise by making

 false statements and fraudulent omissions. The Court held a bench trial
 over four days between January 27-31, 2020, and subsequently issued its
 findings of fact and conclusions of law awarding $39,000 in damages to

 MTR. ECF No. 87. Plaintiff prevailed on one claim: the Court found that
 in failing to provide Plaintiff with an updated Franchise Disclosure
 Document (“FDD”) that accurately reflected a number of recent franchise

 closures, Defendants committed a deceptive or unfair trade practice in
 violation of the Florida Deceptive and Unfair Trade Practices Act
 (“FDUTPA”). Id. at PageID.2062. The Court also found Plaintiff

 sufficiently alleged a causal relationship between this violation and at
 least some of its financial losses, resulting in a damage award equal to
 the franchise fee Plaintiff originally paid. Id. at PageID.2065-66.

        Both Parties bring their motions under Fed. R. Civ. P. 59(e), which
 allows a Court to alter or amend its judgment, and Fed. R. Civ. P. 60(b),
 which lists various grounds for relief from judgment. Normally responses

 to these motions are not allowed under LR 59.1, but the Court granted
 extended briefing. ECF No. 96. These motions are fully briefed and
 properly before the Court.
                                        2
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2223 Filed 04/27/21 Page 3 of 13




                       II.   STANDARD OF REVIEW
       The Court “may grant a Rule 59(e) motion to alter or amend

 judgment only if there is: ‘(1) a clear error of law; (2) newly discovered
 evidence; (3) an intervening change in controlling law; or (4) a need to
 prevent manifest injustice.’” Henderson v. Walled Lake Consol. Sch., 469

 F.3d 479, 496 (6th Cir. 2006) (quoting Intera Corp. v. Henderson, 428 F.3d
 605, 620 (6th Cir. 2005)). This standard is consistent with the “palpable
 defect” standard found in this District's Local Rules. Id. Under Local Rule

 7.1, the Court generally
       will not grant motions for rehearing or reconsideration that
       merely present the same issues ruled upon by the Court,
       either expressly or by reasonable implication. The movant
       must not only demonstrate a palpable defect by which the
       Court and the parties and other persons entitled to be heard
       on the motion have been misled but also show that correcting
       the defect will result in a different disposition of the case.
 E.D. Mich. LR 7.1(h)(3). Rule 59(e) motions “cannot be used to present

 new arguments that could have been raised prior to judgment.” Howard
 v. United States, 533 F.3d 472, 475 (6th Cir. 2008). Similarly, Rule 59(e)
 is not a procedural vehicle for parties to relitigate previously considered

 issues. Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d
 367, 374 (6th Cir. 1998). District courts have a great deal of discretion in
 deciding whether to grant a Rule 59 motion. Leisure Caviar, LLC v. U.S.

 Fish & Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010).



                                      3
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2224 Filed 04/27/21 Page 4 of 13




       Rule 60(b) provides another mechanism for parties to seek relief
 from a final judgment, “under a limited set of circumstances including

 fraud, mistake, and newly discovered evidence.” Gonzalez v. Crosby, 545
 U.S. 524, 528 (2005). Because the rule undermines finality, relief
 pursuant to Rule 60(b) is an “extraordinary remedy that is granted only

 in exceptional circumstances.” McAlpin v. Lexington 76 Auto Truck Stop,
 Inc., 229 F.3d 491, 502-03 (6th Cir.2000). The party that seeks to invoke
 Rule 60(b) bears the burden of establishing that its prerequisites are

 satisfied. Jinks v. Alliedsignal, Inc., 250 F.3d 381, 385 (6th Cir. 2001). A
 Rule 60(b) motion is properly denied where the movant attempts to use
 the motion to relitigate the merits of a claim and the allegations are

 unsubstantiated. Miles v. Straub, 90 Fed. App'x 456, 458 (6th Cir. 2004).
 A movant under Rule 60(b) likewise fails to show entitlement to relief by
 simply rephrasing the allegations in the original complaint. Johnson v.

 Unknown Dellatifa, 357 F.3d 539, 543 (6th Cir. 2004).
                               III. ANALYSIS
    A. Plaintiff’s Motion

       Plaintiff’s motion argues that (1) Defendants violated the Florida
 Franchise Act (“FFA”), (2) certain statements Defendants made
 constituted deceptive acts and practices in violation of the FFA and the

 FDUTPA, (3) the individual Defendants should be held liable for any




                                      4
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2225 Filed 04/27/21 Page 5 of 13




 damages,2 and (4) the Court incorrectly assessed the damages owed to
 Plaintiff. ECF No. 93, PageID.2168-73.

       But these are all previously considered issues, and Plaintiff
 acknowledges as much with citations to the Court’s Order. See, e.g., id.
 at PageID.2169-70. The Court carefully considered the FFA (ECF No. 87,

 PageID.2066-68) and the FDUTPA (id. at PageID.2055-62), and outlined
 in detail its rationale for the amount of damages awarded to Plaintiff (id.
 at PageID.2063-66). Plaintiff simply disagrees with the Court’s

 interpretation of statutes or evidence, indicating that the Court “does not
 analyze” some issue Plaintiff believes it should have. Id. at PageID.2170.
 But without indicating with more specificity why any of these choices in

 assessing the facts and the law were patently incorrect (i.e., with
 citations to controlling caselaw demonstrating the correct approach),
 Plaintiff has not shown that the Court committed the kind of “clear error”

 Rule 59(e) is meant to correct. Neither do any of the Plaintiff’s arguments
 raise newly discovered evidence, intervening changes in the law, or issues
 of “manifest injustice.” The Court does not find grounds to alter or amend

 the judgment under Rule 59(e).
       Similarly, Plaintiff does not raise any claims of “fraud, mistake, or
 newly discovered evidence” that might merit relief under Rule 60(b). It


 2The Court’s judgment was in fact entered against both the corporate
 entities and the individuals, so it is unclear what Plaintiff seeks
 reconsideration of as to this point. ECF No. 88.
                                       5
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2226 Filed 04/27/21 Page 6 of 13




 merely seeks to “relitigate the merits” of its claims, and therefore the
 Motion will be denied.

    B. Defendants’ Motion
       Defendants’ motion focuses only on the Court’s award of damages.
        i.   Basis for a damages award

       Defendants’ first argument is that the Court incorrectly interpreted
 the relevant caselaw in finding that Defendants are liable to MTR under
 the FDUTPA in the amount of the initial franchise fee. ECF No. 90,

 PageID.2113-18. Defendants cite Rollins, Inc.’s description of the two
 ways that damages under the FDUTPA can be calculated:
       The standard for determining the actual damages recoverable
       under FDUTPA is: "the difference in the market value of the
       product or service in the condition in which it was delivered
       and its market value in the condition in which it should have
       been delivered according to the contract of the parties. [. . .] A
       notable exception to the rule may exist when the product is
       rendered valueless as a result of the defect—then the
       purchase price is the appropriate measure of actual damages."
       Rollins, Inc. v. Heller, 454 So.2d 580, 585 (Fla. 3d DCA 1984).
 ECF No. 90, PageID.2114. Defendants then conclude that the Court’s

 award of $39,000, the amount Plaintiffs initially paid as a franchise fee,
 is “Rollins, Part Two: the purchase price.” Id. Because the chain of
 causation does not indicate that “the product”—here, the franchise—“was

 rendered valueless” as a result of Defendants’ conduct, they argue the
 Court erred in awarding damages because the requirements of the
 FDUTPA as interpreted by caselaw were not met. Id. at PageID.2115-17.

                                       6
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2227 Filed 04/27/21 Page 7 of 13




       But the Court explicitly stated it was using the first, not the second,
 measure of damages, precisely because it recognized that the franchise

 was not rendered totally valueless by Defendants’ FDUTPA violation.
 Admittedly, “difference in the market value” is an awkward formulation
 to apply to a franchise, and the Court acknowledged this in its original

 order. ECF No. 87, PageID.2065. But the damage award essentially
 conceptualizes the condition in which the franchise “should have been
 delivered” as including a full disclosure of risk as mandated by Florida

 law. Looking at the timeline of events, and indeed considering causation
 issues as Defendants urge, the Court identified the point in time when
 there was an unbroken chain of causation leading to a gap between the

 franchise’s market value and what was delivered: when Plaintiff initially
 signed the franchise agreement. The Court would have included “any
 financial expenditures prior to the signing of the Franchise Agreement”

 in the damages calculation. Id. It just so happens the only expenditure
 alleged by Plaintiff up until this time was the franchise fee itself.
       Defendants do not specifically provide caselaw or other support for

 their implied contention that the Court erred in using the first measure
 of damages. The rest of their argument addresses why it would be
 incorrect to award damages under the second formulation, but the Court

 never applied that method to determine the damages. This argument
 therefore fails to identify any “clear error” in determining the amount of
 damages.
                                      7
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2228 Filed 04/27/21 Page 8 of 13




        ii. Basis for an FDUTPA claim
       Defendants next argue that the Court misinterpreted the Cluck-U

 Chicken case when it determined that their conduct was the basis for an
 FDUTPA violation. The Court’s original citation of this case is as follows:
       Information on the number of franchise units open and closed
       at any given time is a material fact about the franchise
       opportunity. See, e.g., Cluck-U Chicken, Inc. v. Cluck-U Corp.,
       358 F. Supp. 3d 1295, 1313 (M.D. Fla. 2017) (finding an
       actionable FDUTPA claim when franchisor failed to provide
       franchisee with updated disclosure document showing
       closures from that year).
 Findings of Fact and Conclusions of Law, ECF No. 87, PageID.2062.
       Defendants point out that in Cluck-U Chicken, the court denied
 summary judgment for the plaintiffs on an FDUTPA claim. Although the

 defendants in that case failed to update their franchise disclosure
 document, just as Defendants here, the court found that issues of
 material fact remained as to the claim because the plaintiffs in turn

 “fail[ed] to offer evidence that Defendants’ alleged violations of the
 Franchise Rule would have misled a consumer acting reasonably in the
 same circumstances.” ECF No. 90, PageID.2199 (quoting Cluck-U

 Chicken, 358 F. Supp. 3d at 1313). Defendants argue that MTR similarly
 did not provide any such evidence in this case, and therefore the Court
 erroneously cited this case to support a finding of a violation. Id.

       Defendants are incorrect. First, the Court cited Cluck-U only for the
 proposition that failure to update a franchise disclosure document is an

                                      8
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2229 Filed 04/27/21 Page 9 of 13




 example of conduct that can be the source of an actionable FDUTPA
 claim. Second, unlike the situation before the court in Cluck-U, here the

 Court did consider evidence presented by Plaintiff that the nature of
 misrepresentation made by Defendants would have misled a reasonable
 consumer. ECF No. 87, PageID.2060-62 (“When questioned by the Court,

 even Ms. Davis confirmed that whether franchise closures had occurred
 is something that ‘a reasonable person would probably want to know’
 before buying a franchise.”). Defendants have failed to show any “clear

 error” in the Court’s application of this case.
        iii. Liability of the individual Defendants
       Lastly, Defendants state that the Court erred in entering a

 judgment against “Defendants” as a group, because only the corporate
 Defendant LaVida received the franchise fee. They also argue that MTR
 did not put forward sufficient evidence to establish liability against the

 individual Defendants (Duane Goodwin and Peggy Davis), citing caselaw
 indicating that “in order to proceed against an individual using a
 FDUTPA violation theory an aggrieved party must allege that the

 individual was a direct participant in the improper dealings.” KC Leisure,
 Inc. v. Haber, 972 So. 2d 1069, 1074 (Fla. Dist. Ct. App. 2008).
       But it is incorrect to say that Plaintiff never alleged, or the evidence

 never showed, that the individual Defendants were “direct participants”
 in the conduct alleged. The Complaint charges that “Defendants have
 never provided the Plaintiff with a compliant FDD” (franchise disclosure
                                       9
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2230 Filed 04/27/21 Page 10 of 13




 document) and does not distinguish between the individual and corporate
 Defendants. ¶ 21, ECF No. 1, PageID.6. The Court noted in its Findings

 of Fact the Defendants collectively failed to make certain disclosures in
 the FDD (ECF No. 87, PageID.2036), and that Duane Goodwin first sent
 the FDD to Plaintiff (Id. at PageID.2036). It was also established through

 testimony that Peggy Davis was responsible for preparing and updating
 the FDD. Test. of Peggy Davis, Tr. 1/28/20, ECF No. 73, PageID.1387.
       Establishing “direct participation” does not require finding an

 intent to deceive: it is enough for the plaintiff to show “the defendant had
 or should have had knowledge or awareness of the misrepresentations.”
 KC Leisure, 972 So. 2d at 1073 (emphasis added) (outlining the standard

 for holding an individual liable under the Federal Trade Commission Act
 and indicating that the standard for individual liability under the
 FDUTPA is similar). Defendants correctly state that the Court did not

 find the evidence “sufficient to show that LaVida intended to make such
 a false statement or intended for Plaintiff to rely on it.” ECF No. 90,
 PageID.2121 (quoting ECF No. 87, PageID.2049). But the very nature of

 the violation establishes there were rules the individual Defendants
 should have had knowledge of regarding the requirements for keeping an
 FDD updated and providing potential franchisees with an up-to-date

 copy. ECF No. 87, PageID.2060-62. Because they did not do so, they can
 be held liable just as the corporate Defendant can. There is no “clear
 error” in holding all Defendants liable for the damage award.
                                      10
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2231 Filed 04/27/21 Page 11 of 13




       Overall, none of Defendants’ arguments indicate clear error, new
 evidence, changes in the law, or manifest injustice such that the Court’s

 judgment should change. There is also no “fraud, mistake, or newly
 discovered evidence” that might merit relief under Rule 60(b). Therefore,
 the Defendants’ motion is denied.

    C. Plaintiff’s Motion for Attorney Fees
       Lastly, the Court will consider Plaintiff’s Motion for Attorney Fees
 under Fed. R. Civ. P. 54(d)(2) and Fla. Stat. § 501.2105. The statute

 provides that a trial judge “may award the prevailing party” reasonable
 costs and fees in an FDUTPA matter. Fla. Stat. § 501.2105; see also ECF
 No. 89, PageID.2082. Under Florida law, “the party prevailing on the

 significant issues in the litigation is the party that should be considered
 the prevailing party for attorney's fees.” Moritz v. Hoyt Enterprises, Inc.,
 604 So. 2d 807, 810 (Fla. 1992). Factors that courts consider in

 determining whether to award fees under the FDUTPA include:
       (1) the scope and history of the litigation;
       (2) the ability of the opposing party to satisfy an award of fees;
       (3) whether an award of fees against the opposing party would
       deter others from acting in similar circumstances;
       (4) the merits of the respective positions—including the
       degree of the opposing party's culpability or bad faith;
       (5) whether the claim brought was not in subjective bad faith
       but frivolous, unreasonable, groundless;
       (6) whether the defense raised a defense mainly to frustrate
       or stall;
       (7) whether the claim brought was to resolve a significant
       legal question under FDUTPA law.

                                      11
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2232 Filed 04/27/21 Page 12 of 13




 Humane Soc. of Broward Cty., Inc. v. Fla. Humane Soc., 951 So. 2d 966,
 971-72 (Fla. Dist. Ct. App. 2007).

       Initially, the Court is skeptical Plaintiff can reasonably be said to
 have prevailed on “significant issues in the litigation,” given that the
 Court only found in its favor on one of eight issues (only three of which

 were FDUTPA-related). Indeed, the requested fee award is roughly ten
 times what Plaintiff’s Counsel were able to recover for their client.
       Even if the Court were to decide Plaintiff was a prevailing party,

 however, with one exception the Humane Society factors either do not
 apply or do not militate in favor of a fee award. Regarding factor (1), this
 was a contested and lengthy case, but not so much so as to make it out-

 of-the-ordinary and meriting a fee award. There is no conclusive evidence
 presented either way regarding factor (2)—Plaintiff says Defendants
 could pay, and Defendant says it would be difficult for them as a small

 business—making it neutral at best. Factor (3) weighs slightly in
 Plaintiff’s favor, but the Court does not give it heavy consideration
 because Defendants’ conduct here was not malicious—deterrence is not

 as much of a concern as it would be if their failures in disclosure were
 deliberately deceptive. There is no evidence under factor (4) that
 Defendant’s overall legal position was “so clearly without merit”—this

 was a hard-fought case that went all the way to trial where both sides
 had tenable positions. ECF No. 89, PageID.2089. Factor (5) does not seem
 to apply, as there is no evidence of bad-faith claims made by either side.
                                      12
Case 2:17-cv-13552-TGB-EAS ECF No. 101, PageID.2233 Filed 04/27/21 Page 13 of 13




       There is also no compelling evidence that defenses were raised
 merely to “frustrate or stall” under factor (6)—Defendants engaged in

 mediation as was their right under their agreement with Plaintiff, and
 subsequently engaged in a vigorous, but not particularly unusual,
 motions practice. As to factor (7), the FDUTPA claim was a small portion

 of this case that did not resolve any “significant legal question.” The
 Court in its discretion declines Plaintiff’s request for attorney fees.
                               CONCLUSION

       Neither Plaintiff nor Defendants raise issues of clear error, new
 evidence, changes in law, or manifest injustice as required by Fed. R. Civ.
 P. 59(e), or fraud or mistake that would afford relief from judgment under

 Fed. R. Civ. P. 60(b). Therefore, Plaintiff’s Motion to Alter or Amend
 Judgment (ECF No. 93) is DENIED, and Defendants’ Motion (ECF No.
 90) is similarly DENIED. Plaintiff’s Motion for Attorney Fees (ECF No.

 89) is DENIED. No new judgment will issue and the case remains closed.


       SO ORDERED this 27th day of April, 2021.


                                     BY THE COURT:




                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge


                                      13
